        Case 20-41308          Doc 329       Filed 04/15/20       Entered 04/15/20 11:52:08             Notice of
                                             Transcript BK        Pg 1 of 1

                                     UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Missouri
                                        Thomas F. Eagleton U.S. Courthouse
                                       111 South Tenth Street, Fourth Floor
                                               St. Louis, MO 63102
In     Debtor(s):
re:    Foresight Energy LP                                    Case No.: 20−41308 −A659

                                                              CHAPTER 11


               Notice of Filing of Transcript and of Deadlines Related to Restriction and Redaction



To:   All Persons of Record at Hearing

A transcript of the proceeding held on April 8, 2020 was filed on April 15, 2020.

The following deadlines apply:

If you wish to have personal data identifiers redacted from the transcript, a Request for Transcript Redaction must be
filed within 7 days of the date of this notice: April 22, 2020. Personal data identifiers include: social security
numbers, financial account numbers, names of minor children, and dates of birth. If no such request is filed
within the allotted time, the Court will presume redaction of personal data identifiers is not necessary.

Any party seeking redaction shall file a Statement of Transcript Redactions identifying the location of the personal
data identifiers sought to be redacted within 21 days of the date of this notice: May 6, 2020. The party filing the
statement shall serve it by regular mail upon all parties at the hearing and shall include a Certificate of Service listing
the date and parties served. The Statement of Transcript Redactions event will be restricted from public view and
cannot be served electronically through the CM/ECF system. If no Statement of Transcript Redactions is filed within
the allotted time, the Court will presume redaction of personal identifiers is not necessary.

Any party may file a response in opposition to the Statement within 7 days of the date the Statement is filed using the
Response to Statement of Transcript Redactions event. If a response in opposition to the Statement is filed, the Court
will rule on the matter. If a hearing is needed, the Court will send notice of hearing.

If a request for redaction is filed, the redacted transcript is due within 31 days of the date of this notice: May 18,
2020.

The transcript may be made available for remote electronic access upon expiration of the restriction period, which is
90 days from the date of filing of the transcript: July 14, 2020, unless extended by court order. However, during this
90−day period the transcript is available for viewing only during normal business hours at the Clerk's office.

Any questions regarding the transcript process should be directed to Matt Parker, Director of Courtroom Services, at
(314) 244−4801.

                                                                                                       FOR THE COURT:

                                                                                                        /s/Dana C. McWay
                                                                                                            Clerk of Court
Dated: 4/15/20

Rev. 1/15 transbk
